Title: From George Washington to Major General Nathanael Greene, 31 October 1779
From: Washington, George
To: Greene, Nathanael


        
          Dr Sir
          Head Qrs [West Point] Octr 31st 1779
        
        I intended to inform you, but am not sure that I did do it, that a Party of Militia would be sent by Govr Clinton (for the purpose of cutting wood for the expedition below) between this & Kings-ferry. You will be pleased, while at Fish-kill to make your arrangements with the Govr or Colo. Malcolm accordingly—furnish Tools—& give the necessary direction to the Officer commanding. I am Yr Most Obedt
        
          Go: Washington
        
      